DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are currently pending.
All claims stand presently rejected.

Response to Arguments
Pursuant of Applicant’s responses filed 06/06/2022, claim elements “calibration parameter calculating unit” in line 7 of claims 1 and 19, “calibration parameter storage unit” in 11 of claims 1 and 19, “calibration calculating unit” in line 13 of claims 1 and 19, “data output unit in line 15 of claim 1, “judging unit” in line 8 of claim 6, and “drive unit” in line 2 of claim 8, as the amendments provides that these elements are comprised of the processor.
On pages 11-12, Applicant remarks that the prior art of record do not teach “the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis”. 
Applicant’s remarks have been fully considered and found persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly found prior art, Dunbar, et al., US 20140257104 which teaches a magnetometric detector 12 comprising an array of magnetometers 120  that are arrayed three-dimensionally (paragraph 26), and are each capable of sensing a magnetic field in three axial directions (paragraph 38 states “Each magnetometer 120 in the array 100 of magnetometers measures the components a.sub.k.sup.u, a.sub.k.sup.v,a.sub.k.sup.w (k indicating the respective magnetometer) of the magnetic field at the position of the respective magnetometer 120 in three linearly independent directions”) and the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis (paragraphs 40-43 describe normalization of an offset between the individual magnetometric sensors so that they each output identical measurements in three orthogonal spatial directions).
Therefore, the rejections are sustained.

Withdrawn Objections
Pursuant of Applicant’s responses filed 06/06/2022, the objections made to claims 13 and 19 have been withdrawn.

Withdrawn Rejections
Pursuant of Applicant’s responses filed 06/06/2022, the rejections of claim 12 under 35 U.S.C. 112(b) has been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-9, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Canady, et al. US 20010026222, in view of Bashkirov, et al., US 20180193728 and Dunbar, et al., US 20140257104. 

Regarding claim 1, Canady teaches a magnetocardiographic measurement apparatus (magnetic field sensor system 10 of fig. 1 and paragraph 19) comprising: 
a magnetic sensor array (see magnetic field sensor 11 of fig. 1 and paragraph 20); 
a magnetic field acquiring unit (signal conditioner 12 of paragraph 23) that acquires environmental magnetic field measurement data (ambient magnetic field in paragraph 16) measured by the magnetic sensor array (paragraph 38 states that the ambient magnetic field is “seen” or measured by the sensor 11) 
at least one processor (microprocessor of paragraph 15);
a calibration parameter calculating unit (controller 15 of fig. 1) employs the at least one processor to use the environmental magnetic field measurement data (ambient magnetic field as described in paragraphs 16 and 27) to calculate a calibration parameter (a voltage-controlled constant current of paragraph 38) for calibrating measurement data measured by the magnetic sensor array in magnetocardiographic measurement of a subject (see paragraphs 38-39 which describe using the controller 15 to control the current for the nulling or calibration of the measured magnetic field. That is, the controller calculates the appropriate current that will null the detected ambient magnetic field); 
a calibration parameter storage unit (see memory in paragraph 37) that employs the at least one processor to store the calculated calibration parameter (paragraph 37 states that “Processing unit 18 may include appropriate memory for programming and data storage…” including the applications and signal analysis of nulling the ambient magnetic field as described in paragraph 38); 
a calibration calculating unit (D/A converter 17 of fig. 1 and paragraph 38) that employs the at least one processor to use the stored calibration parameter to calibrate the measurement data (see paragraphs 38-39 which disclose that digital-to-analog converter 17 is used to supply the current that nulls the ambient magnetic field from the magnetic fields measured by the sensor 11. That means the controller 11 provides the current and the D/A converter 17 applies the current for the nulling or calibration step); and 
a data output unit (a computer data storage in paragraph 37) that employs the at least one processor to output the calibrated measurement data (for storing and outputting measurement data for later use in paragraph 37), 
Canady does not teach that the environmental magnetic field measurement data is measured in response to the magnetic sensor array being turned such that the magnetic sensor array faces a plurality of directions in an environmental magnetic field;
However, Bashkirov teaches a 3-axis magnetometer device (see fig. 9 and abstract) whose position and orientation are used to determine pose information of a person wearing the device including the magnetometer (see paragraph 9) whereby the environmental magnetic field measurement data (external magnetic field of paragraph 67 and fig. 8) is measured in response to the magnetic sensor array being turned such that the magnetic sensor array faces a plurality of directions in an environmental magnetic field (see paragraph 67 for the spinning of the magnet, as shown in fig. 9, to determine the external magnetic field);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11 to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bashkirov).
Canady in view of Bashkirov fail to teach wherein the magnetic sensor array (Canady’s sensor array 11) has a plurality of magnetic sensor cells that are arrayed three-dimensionally, and are each capable of sensing a magnetic field in three axial directions and the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis. 
However, Dunbar teaches a magnetometric detector 12 comprising an array of magnetometers 120  that are arrayed three-dimensionally (paragraph 26), and are each capable of sensing a magnetic field in three axial directions (paragraph 38 states “Each magnetometer 120 in the array 100 of magnetometers measures the components a.sub.k.sup.u, a.sub.k.sup.v,a.sub.k.sup.w (k indicating the respective magnetometer) of the magnetic field at the position of the respective magnetometer 120 in three linearly independent directions”) and the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis (paragraphs 40-43 describe normalization of an offset between the individual magnetometric sensors so that they each output identical measurements in three orthogonal spatial directions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor, as modified by Bishkirov, such that it has a plurality of magnetic sensor cells that are arrayed three-dimensionally, and are each capable of sensing a magnetic field in three axial directions and the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis, as taught by Dunbar, as a result, in any homogeneous magnetic field, all magnetometers yield essentially identical values (paragraph 43). Furthermore, an improved accuracy in measurements is achieved given the plurality of magnets calibrated in different orientations (paragraph 12). 

Regarding claim 2, Canady in view of Bishkirov and Hokari teaches all the limitations of claim 1 above. 
Canady further teaches wherein the magnetic field acquiring unit acquires the environmental magnetic field measurement data on-site (The ambient magnetic field is acquired from the sensor (paragraph 38) which is part of the system 10 (paragraph 39) and so since paragraph 37 states that “Processing unit 18 is programmed with whatever algorithm is appropriate for analyzing the sensor output for the particular physiological application. The analysis may occur in real time, which permits physiological conditions to be monitored”, it means that the ambient magnetic field is acquired on-site as claimed).

Regarding claim 3, Canady in view of Bishkirov and Dunbar teaches all the limitations of claim 1 above. 
Canady further teaches wherein if first magnetocardiographic measurement is performed on a subject, the magnetic field acquiring unit acquires the environmental magnetic field measurement data to be used in calibration of measurement data measured in the first magnetocardiographic measurement by the magnetic sensor array (Paragraph 31 indicates that several measurements are made, for instance, during respiratory monitory hence a first of the several measurements are performed on the subject. Paragraph 38 states that the ambient magnetic field is “seen” or measured by the sensor 11, hence for a first of the several measurements made, an ambient magnetic field is also measured by the sensor).

Regarding claim 4, Canady in view of Bishkirov and Dunbar teaches all the limitations of claim 3 above. 
Canady further teaches wherein the magnetic field acquiring unit acquires the environmental magnetic field measurement data measured before and/or after the first magnetocardiographic measurement (see paragraph 21 for the calibration step before acquiring the data).

Regarding claim 5, Canady in view of Bishkirov and Dunbar teaches all the limitations of claim 4 above. 
Canady further teaches wherein the magnetic field acquiring unit acquires the environmental magnetic field measurement data measured: after magnetocardiographic measurement of a previous subject and before the first magnetocardiographic measurement; and/or after the first magnetocardiographic measurement, and before magnetocardiographic measurement of a succeeding subject.
Canady states in paragraph 31 that “The excitation signal stability is desired over the period of time required to make several measurements. For example, when respiration is measured (frequency about 12 times/minute) the stability time period required is about one minute. When heart rate is measured (frequency about 1.5 Hz), the stability time period required is about ten seconds” and in paragraph 21 that “Depending on the application, sensor 11 is placed in an appropriate location on or inside the patient's body. After a short calibration period, system 10 begins to acquire data by measuring changes in the magnetic field induced by physiological movement associated with that patient” while describing how a specific data acquisition event is implemented. Hence, it is obvious that Canady teaches calibrating the system for each of the several measurements before each measurement commences. The calibration step includes the nulling step of the external magnetic field as described above. 

Regarding claim 8, Canady in view of Bishkirov and Dunbar teaches all the limitations of claim 1 above. 
Canady does not teach a drive unit that employs the at least one processor to alter an orientation of the magnetic sensor array, wherein the magnetic field acquiring unit acquires the environmental magnetic field measurement data in response to the magnetic sensor array being turned by the drive unit such that the magnetic sensor array faces the plurality of directions.
However, Bashkirov further teaches a drive unit (motor 212 of paragraph 57) that alters an orientation of the magnetic sensor array (Paragraph 57 discloses that the motor spins the magnet 210), wherein the magnetic field acquiring unit acquires the environmental magnetic field measurement data (external magnetic field of paragraph 67 and fig. 8) in response to the magnetic sensor array being turned by the drive unit such that the magnetic sensor array faces the plurality of directions (see paragraph 67 for the spinning of the magnet, as shown in fig. 9, to determine the external magnetic field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11, as modified by Bashkirov and Dunbar above, to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bashkirov).

Regarding claim 9, Canady in view of Bishkirov and Dunbar teaches all the limitations of claim 8 above. 
Canady fails to teach wherein the drive unit alters the orientation of the magnetic sensor array continuously, and 
the magnetic field acquiring unit samples a data element in the environmental magnetic field measurement data at predetermined timing while the orientation of the magnetic sensor array is being altered.
However, Bishkirov teaches wherein the drive unit alters the orientation of the magnetic sensor array continuously (see paragraph 67 which indicates that the sensor measurements over a complete revolution of the magnet are obtained and summed, that is, several measurements for each angle are made continuously during the complete revolution of the magnet), and 
the magnetic field acquiring unit samples a data element in the environmental magnetic field measurement data at predetermined timing while the orientation of the magnetic sensor array is being altered (see paragraph 75 for tracking of the magnet’s rotation phase by measuring the point in time at which the magnetic field is the highest).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11, as modified by Bashkirov and Dunbar above, to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bashkirov).


Regarding claim 12, Canady in view of Bishkirov and Dunbar teaches all the limitations of claim 8 above. 
Canady further teaches wherein the drive unit alters the orientation of the magnetic sensor array after the magnetic sensor array is separated from a head of the magnetocardiographic measurement apparatus, the head being configured to make the magnetic sensor array face a subject (In paragraphs 42-44, Canady’s magnetic field sensor 11 is a detached sensor array that is placed on the body as desired).

Regarding claim 13, Canady teaches a calibration method by which a magnetocardiographic measurement apparatus calibrates measurement data in magnetocardiographic measurement (see paragraph 3), 
the calibration method comprising: 
acquiring, by the magnetocardiographic measurement apparatus (system 10 of fig. 1), environmental magnetic field measurement data (ambient magnetic field in paragraph 16) measured by a magnetic sensor array (paragraph 38 states that the ambient magnetic field is “seen” or measured by the sensor 11) 
calculating, by the magnetocardiographic measurement apparatus using the environmental magnetic field measurement data, a calibration parameter (a voltage-controlled constant current of paragraph 38) for calibrating measurement data measured by the magnetic sensor array in magnetocardiographic measurement of a subject (see paragraphs 38-39 which describe using the controller 15 to control the current for the nulling or calibration of the measured magnetic field. That is, the controller calculates the appropriate current that will null the detected ambient magnetic field); 
storing, in the magnetocardiographic measurement apparatus, the calculated calibration parameter (paragraph 37 states that “Processing unit 18 may include appropriate memory for programming and data storage…” including the applications and signal analysis of nulling the ambient magnetic field as described in paragraph 38); and 
calibrating, by the magnetocardiographic measurement apparatus, the measurement data using the stored calibration parameter(see paragraphs 38-39 which disclose that digital-to-analog converter 17 is used to supply the current that nulls the ambient magnetic field from the magnetic fields measured by the sensor 11. That means the controller 11 provides the current and the D/A converter 17 applies the current for the nulling or calibration step);
Canady does not teach that the environmental magnetic field measurement data is measured in response to the magnetic sensor array being turned such that the magnetic sensor array faces a plurality of directions in an environmental magnetic field, 
However, Bashkirov teaches a 3-axis magnetometer device (see fig. 9 and abstract) whose position and orientation are used to determine pose information of a person wearing the device including the magnetometer (see paragraph 9) whereby the environmental magnetic field measurement data (external magnetic field of paragraph 67 and fig. 8) is measured in response to the magnetic sensor array being turned such that the magnetic sensor array faces a plurality of directions in an environmental magnetic field (see paragraph 67 for the spinning of the magnet, as shown in fig. 9, to determine the external magnetic field);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11 to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bashkirov).
Canady in view of Bashkirov fail to teach wherein the magnetic sensor array (Canady’s sensor array 11) has a plurality of magnetic sensor cells that are arrayed three-dimensionally, and are each capable of sensing a magnetic field in three axial directions and wherein the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis. 
However, Dunbar teaches a magnetometric detector 12 comprising an array of magnetometers 120  that are arrayed three-dimensionally (paragraph 26), and are each capable of sensing a magnetic field in three axial directions (paragraph 38 states “Each magnetometer 120 in the array 100 of magnetometers measures the components a.sub.k.sup.u, a.sub.k.sup.v,a.sub.k.sup.w (k indicating the respective magnetometer) of the magnetic field at the position of the respective magnetometer 120 in three linearly independent directions”) and the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis (paragraphs 40-43 describe normalization of an offset between the individual magnetometric sensors so that they each output identical measurements in three orthogonal spatial directions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor, as modified by Bishkirov, such that it has a plurality of magnetic sensor cells that are arrayed three-dimensionally, and are each capable of sensing a magnetic field in three axial directions and the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis, as taught by Dunbar, as a result, in any homogeneous magnetic field, all magnetometers yield essentially identical values (paragraph 43). Furthermore, an improved accuracy in measurements is achieved given the plurality of magnets calibrated in different orientations (paragraph 12). 

Regarding claim 14, Canady in view of Bishkirov and Dunbar teaches all the limitations of claim 13 above. 
Canady further teaches wherein, in the acquisition of the environmental magnetic field measurement data, if first magnetocardiographic measurement is performed on a subject, the magnetocardiographic measurement apparatus acquires the environmental magnetic field measurement data to be used in calibration of measurement data measured in the first magnetocardiographic measurement by the magnetic sensor array (Paragraph 31 indicates that several measurements are made, for instance, during respiratory monitory hence a first of the several measurements are performed on the subject. Paragraph 38 states that the ambient magnetic field is “seen” or measured by the sensor 11, hence for a first of the several measurements made, an ambient magnetic field is also measured by the sensor).

Regarding claim 15, Canady in view of Bishkirov and Dunbar teaches all the limitations of claim 14 above. 
Canady further teaches wherein in the acquisition of the environmental magnetic field measurement data, the magnetocardiographic measurement apparatus acquires the environmental magnetic field measurement data measured before and/or after the first magnetocardiographic measurement (see paragraph 21 for the calibration step before acquiring the data).

Regarding claim 16, Canady in view of Bishkirov and Dunbar teaches all the limitations of claim 13 above. 
Canady does not teach altering an orientation of the magnetic sensor array by the magnetocardiographic measurement apparatus, wherein in the acquisition of the environmental magnetic field measurement data, the magnetocardiographic measurement apparatus acquires the environmental magnetic field measurement data in response to the magnetic sensor array being turned such that the magnetic sensor array faces the plurality of directions.
However, Bashkirov further teaches altering an orientation of the magnetic sensor array by the magnetocardiographic measurement apparatus (Paragraph 57 discloses that the motor spins the magnet 210), wherein in the acquisition of the environmental magnetic field measurement data, the magnetocardiographic measurement apparatus acquires the environmental magnetic field measurement data (external magnetic field of paragraph 67 and fig. 8) in response to the magnetic sensor array being turned such that the magnetic sensor array faces the plurality of directions(see paragraph 67 for the spinning of the magnet, as shown in fig. 9, to determine the external magnetic field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11, as modified by Bashkirov and Dunbar above, to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bashkirov).

Regarding claim 17, Canady in view of Bishkirov and Dunbar teaches all the limitations of claim 16 above. 
Canady fails to teach wherein in the alteration of the orientation of the magnetic sensor array, the magnetocardiographic measurement apparatus alters the orientation of the magnetic sensor array continuously, and in the acquisition of the environmental magnetic field measurement data, 
the magnetocardiographic measurement apparatus samples a data element in the environmental magnetic field measurement data at predetermined timing while the orientation of the magnetic sensor array is being altered.
However, Bishkirov teaches wherein in the alteration of the orientation of the magnetic sensor array, the magnetocardiographic measurement apparatus alters the orientation of the magnetic sensor array continuously (see paragraph 67 which indicates that the sensor measurements over a complete revolution of the magnet are obtained and summed, that is, several measurements for each angle are made continuously during the complete revolution of the magnet), and in the acquisition of the environmental magnetic field measurement data, 
the magnetocardiographic measurement apparatus samples a data element in the environmental magnetic field measurement data at predetermined timing while the orientation of the magnetic sensor array is being altered (see paragraph 75 for tracking of the magnet’s rotation phase by measuring the point in time at which the magnetic field is the highest).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11, as modified by Bashkirov and Dunbar above, to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bashkirov).

Regarding claim 19, Canady teaches a non-transitory recording medium having recorded thereon a calibration program that, upon being executed by a computer having at least one processor (Processing unit 18 including a memory and storage of paragraph 37), causes the computer to function as: 
a magnetic field acquiring unit (signal conditioner 12 of paragraph 23) (ambient magnetic field in paragraph 16) measured by the magnetic sensor array (paragraph 38 states that the ambient magnetic field is “seen” or measured by the sensor 11) 
a calibration parameter calculating unit (controller 11 of fig. 1) that employs the at least one processor to use the environmental magnetic field measurement data (ambient magnetic field as described in paragraphs 16 and 27) to calculate a calibration parameter (a voltage-controlled constant current of paragraph 38) for calibrating measurement data measured by the magnetic sensor array in magnetocardiographic measurement of a subject (see paragraphs 38-39 which describe using the controller 15 to control the current for the nulling or calibration of the measured magnetic field. That is, the controller calculates the appropriate current that will null the detected ambient magnetic field); 
a calibration parameter storage unit (see memory in paragraph 37) that employs the at least one processor to store the calculated calibration parameter (paragraph 37 states that “Processing unit 18 may include appropriate memory for programming and data storage…” including the applications and signal analysis of nulling the ambient magnetic field as described in paragraph 38); 
a calibration calculating unit (D/A converter 17 of fig. 1 and paragraph 38) that employs the at least one processor to use the stored calibration parameter to calibrate the measurement data (see paragraphs 38-39 which disclose that digital-to-analog converter 17 is used to supply the current that nulls the ambient magnetic field from the magnetic fields measured by the sensor 11. That means the controller 11 provides the current and the D/A converter 17 applies the current for the nulling or calibration step);
Canady does not teach that the environmental magnetic field measurement data is measured in response to the magnetic sensor array being turned such that the magnetic sensor array faces a plurality of directions in an environmental magnetic field, 
However, Bashkirov teaches a 3-axis magnetometer device (see fig. 9 and abstract) whose position and orientation are used to determine pose information of a person wearing the device including the magnetometer (see paragraph 9) whereby the environmental magnetic field measurement data (external magnetic field of paragraph 67 and fig. 8) is measured in response to the magnetic sensor array being turned such that the magnetic sensor array faces a plurality of directions in an environmental magnetic field (see paragraph 67 for the spinning of the magnet, as shown in fig. 9, to determine the external magnetic field);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11 to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bashkirov).
Canady in view of Bashkirov fail to teach wherein the magnetic sensor array (Canady’s sensor array 11) has a plurality of magnetic sensor cells that are arrayed three-dimensionally, and are each capable of sensing a magnetic field in three axial directions and wherein the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis. 
However, Dunbar teaches a magnetometric detector 12 comprising an array of magnetometers 120  that are arrayed three-dimensionally (paragraph 26), and are each capable of sensing a magnetic field in three axial directions (paragraph 38 states “Each magnetometer 120 in the array 100 of magnetometers measures the components a.sub.k.sup.u, a.sub.k.sup.v,a.sub.k.sup.w (k indicating the respective magnetometer) of the magnetic field at the position of the respective magnetometer 120 in three linearly independent directions”) and the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis (paragraphs 40-43 describe normalization of an offset between the individual magnetometric sensors so that they each output identical measurements in three orthogonal spatial directions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor, as modified by Bishkirov, such that it has a plurality of magnetic sensor cells that are arrayed three-dimensionally, and are each capable of sensing a magnetic field in three axial directions and the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis, as taught by Dunbar, as a result, in any homogeneous magnetic field, all magnetometers yield essentially identical values (paragraph 43). Furthermore, an improved accuracy in measurements is achieved given the plurality of magnets calibrated in different orientations (paragraph 12). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Canady in view of Bashkirov and Dunbar, as applied to claim 1 above, and further in view of Watanabe, et al., US 20050212515.

Regarding claim 6, Canady in view of Bishkirov and Dunbar teaches all the limitations of claim 4 above. 
Canady further teaches wherein the magnetic field acquiring unit acquires first environmental magnetic field measurement data measured before the first magnetocardiographic measurement, and second environmental magnetic field measurement data measured after the first magnetocardiographic measurement, the calibration parameter calculating unit uses the first environmental magnetic field measurement data to calculate the calibration parameter (as described in the rejection of claim 5 above, Canady teaches acquiring several measurements in paragraph 31 and for each of the several measurements performing the calibration or nulling step which includes acquiring the external magnetic field, hence, a first and a second external magnetic field are acquired for each of the several measurements and paragraph 38 teaches acquiring a voltage-controlled constant current as the calibration parameter described above), and 
Canady in view of Bishkirov and Dunbar does not teach that the magnetocardiographic measurement apparatus further comprises a judging unit that uses the second environmental magnetic field measurement data to judge validity of measurement data measured in the first magnetocardiographic measurement by the magnetic sensor array.
However, Watanabe teaches a magnetocardiographic measurement apparatus (biomagnetic measuring apparatus of fig. 1 and abstract) that further comprises a judging unit (processing unit of paragraph 29) that uses the second environmental magnetic field measurement data to judge validity of measurement data measured in the first magnetocardiographic measurement by the magnetic sensor array (see step c in paragraph 29 which confirms the accuracy of the measured magnetic field by comparing it with a stored calibration curve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to validate a first of Canady’s severally measured magnetic fields, as modified by Bishkirov and Dunbar, using the steps described by Watanabe in paragraph 29, to improve the accuracy of the measured data. See paragraph 3 of Watanabe.  

Regarding claim 7, Canady in view of Bishkirov, Dunbar and Watanabe teaches all the limitations of claim 6 above.
Watanabe further teaches wherein the second environmental magnetic field measurement data has a smaller number of data elements than the first environmental magnetic field measurement data does (Watanabe proposes comparing a specific measurement to a calibration curve in paragraph 29. So while Watanabe does not explicitly mention that the single measurement data has a smaller number of data elements than the calibration curve, it is obvious that the calibration curve includes more data samples as a calibration curve generally is representative of a set of standard samples of known values).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Canady in view of Bashkirov and Dunbar, as applied to claim 1 above, and further in view of Seki, et al., US 20080086049. 

Regarding claim 10, Canady in view of Bishkirov and Dunbar teaches all the limitations of claim 8 above. 
Canady does not teach wherein the drive unit alters a zenith angle and an azimuth angle of the magnetic sensor array.
However, Bishkirov further teaches wherein the drive unit alters an azimuth angle of the magnetic sensor array (see fig. 9 and paragraph 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11, as modified by Bashkirov and Dunbar above, to be spun the way Bashkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bashkirov).
Canady in view of Bishkirov and Dunbar fail to teach wherein the drive unit alters a zenith angle.
However, Seki teaches, within the field of endeavor, a biomagnetic field measurement apparatus (see abstract and figs. 4-5) for detecting a magnetic field generated mainly from the heart of a subject (paragraph 3), whereby according to paragraph 58, the driving means 401 and 402 are provided for the rotating the apparatus in a first direction, rotational axis, and a second direction, which is oscillation perpendicular to a length along the axis of rotation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s sensor, as modified by Bishkirov and Dunbar, with Seki’s driving means for rotating the magnetic field sensor 11 in a first direction and oscillating it along another direction the way Seki teaches to provide accurate placement of the measuring device. See paragraphs 5-6 of Seki.  

Regarding claim 18, Canady in view of Bishkirov and Dunbar teaches all the limitations of claim 16 above. 
Canady does not teach wherein in the alteration of the orientation of the magnetic sensor array, the magnetocardiographic measurement apparatus alters a zenith angle and an azimuth angle of the magnetic sensor array.
However, Bishkirov further teaches wherein the drive unit alters an azimuth angle of the magnetic sensor array (see fig. 9 and paragraph 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11, as modified by Bishkirov and Dunbar above, to be spun the way Bishkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bishkirov).
Canady in view of Bishkirov and Dunbar fail to teach wherein the drive unit alters a zenith angle.
However, Seki teaches, within the field of endeavor, a biomagnetic field measurement apparatus (see abstract and figs. 4-5) for detecting a magnetic field generated mainly from the heart of a subject (paragraph 3), whereby according to paragraph 58, the driving means 401 and 402 are provided for the rotating the apparatus in a first direction, rotational axis, and a second direction, which is oscillation perpendicular to a length along the axis of rotation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s sensor, as modified by Bishkirov and Hokari, with Seki’s driving means for rotating the magnetic field sensor 11 in a first direction and oscillating it along another direction the way Seki teaches to provide accurate placement of the measuring device. See paragraphs 5-6 of Seki.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Canady in view of Bishkirov and Dunbar, as applied to claim 1 above, and further in view of Hokari, R., US 20130150702. 

Regarding claim 11, Canady in view of Bishkirov and Dunbar teaches all the limitations of claim 8 above. 
Canady fails to teach wherein the drive unit alters the orientation of the magnetic sensor array relative to a head of the magnetocardiographic measurement apparatus, the head being configured to make the magnetic sensor array face a subject.
However, Bishkirov further teaches a drive unit (motor 212 of paragraph 57) that alters an orientation of the magnetic sensor array (Paragraph 57 discloses that the motor spins the magnet 210), wherein the drive unit alters the orientation of the magnetic sensor array (see paragraph 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Canady’s magnetic field sensor 11, as modified by Bishkirov and Dunbar above, to be spun the way Bishkirov teaches for obtaining the external magnetic field, as Canady teaching determining the ambient magnetic field with the sensor 11, hence reducing sources and amount of information required for the determination of the ambient magnetic field. (See paragraph of Bishkirov).
Canady in view of does not teach wherein the magnetic sensor array is oriented relative to a head of the magnetocardiographic measurement apparatus, the head being configured to make the magnetic sensor array face a subject. 
However, Hokari teaches a magnetic field measuring apparatus 1 of fig. 1 (also see abstract) including a cell array 10 of paragraph 33, including struts 5 wherein the drive unit alters the orientation of the magnetic sensor array relative to a head of the magnetocardiographic measurement apparatus, the head being configured to make the magnetic sensor array face a subject (See arms 4a, 4b and 4c of fig. 2 for supporting the array of cells and orienting the cells toward the patient. Also see paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Canady’s magnet, as modified by Bishkirov and Dunbar, as an array provided with a support arm as taught by Hokari, to improve the spatial resolution of Canady’s magnetic field sensor 11. (see paragraphs 5-6 of Hokari).

Double Patenting
The nonstatutory provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory provisional double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 of copending Application No. 17329207 (U.S. P.G.  Pub. No. 20210286023 A1), in view of Canady, et al. US 20010026222. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application. 
Instant Application
Copending Application 17329207
1. A magnetocardiographic measurement apparatus comprising: 
a magnetic sensor array; 

a magnetic field acquiring unit that acquires environmental magnetic field measurement data measured by the magnetic sensor array in response to the magnetic sensor array being turned such that the magnetic sensor array faces a plurality of directions in an environmental magnetic field; 



a calibration parameter calculating unit that uses the environmental magnetic field measurement data to calculate a calibration parameter for calibrating measurement data measured by the magnetic sensor array in magnetocardiographic measurement of a subject; 


a calibration calculating unit that uses the stored calibration parameter to calibrate the measurement data; and 


a data output unit that outputs the calibrated measurement data,

wherein the magnetic sensor array has a plurality of magnetic sensor cells that are arrayed three-dimensionally, and are each capable of sensing a magnetic field in three axial directions, 
and the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis.

1. A magnetic field measuring apparatus, comprising: 
a magnetic sensor array including 

5. The magnetic field measuring apparatus according to claim 3, wherein: each of the plurality of magnetic sensor cells further includes a second magnetic field generation section for generating a cancellation magnetic field configured to reduce an environment magnetic field, which is included in an input magnetic field detected by the magnetic sensor;….

an indicator calculation section for calculating an indicator illustrating calibration accuracy of the measurement data computing section; and a failure determination section for determining a failure based on the indicator calculated by the indicator calculation section
 

and a measurement data computing section for calibrating the measurement data acquired by the measurement data acquiring section; 


an output section for outputting a output signal.


a plurality of magnetic sensor cells, which is capable of detecting an input magnetic field in three axial directions at a plurality of locations in three-dimensional space;
17329207 does not teach a calibration parameter storage unit that stores the calculated calibration parameter; 
However, Canady teaches a calibration parameter storage unit (see memory in paragraph 37) that stores the calculated calibration parameter (paragraph 37 states that “Processing unit 18 may include appropriate memory for programming and data storage…” including the applications and signal analysis of nulling the ambient magnetic field as described in paragraph 38); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure 17329207 with Canady’s memory for handling the acquired data and processing of information to improve accuracy of the measurements. See paragraphs 7-8 of Canady.
17329207 in view of Canady fail to teach wherein the magnetic sensor array (Canady’s sensor array 11) the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis. 
However, Dunbar teaches a magnetometric detector 12 comprising an array of magnetometers 120  that are arrayed three-dimensionally (paragraph 26), and are each capable of sensing a magnetic field in three axial directions (paragraph 38 states “Each magnetometer 120 in the array 100 of magnetometers measures the components a.sub.k.sup.u, a.sub.k.sup.v,a.sub.k.sup.w (k indicating the respective magnetometer) of the magnetic field at the position of the respective magnetometer 120 in three linearly independent directions”) and the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis (paragraphs 40-43 describe normalization of an offset between the individual magnetometric sensors so that they each output identical measurements in three orthogonal spatial directions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure 17329207, as modified by Canady, such that it has a plurality of magnetic sensor cells that are arrayed three-dimensionally, and are each capable of sensing a magnetic field in three axial directions and the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis, as taught by Dunbar, as a result, in any homogeneous magnetic field, all magnetometers yield essentially identical values (paragraph 43). Furthermore, an improved accuracy in measurements is achieved given the plurality of magnets calibrated in different orientations (paragraph 12). 

19. A recording medium having recorded thereon a calibration program that, upon being executed by a computer, causes the computer to function as: 

a magnetic field acquiring unit that acquires environmental magnetic field measurement data measured by a magnetic sensor array in response to the magnetic sensor array being turned such that the magnetic sensor array faces a plurality of directions in an environmental magnetic field, 




the magnetic sensor array having a plurality of magnetic sensor cells that are arrayed three-dimensionally, and are each capable of sensing a magnetic field in three axial directions; 


a calibration parameter calculating unit that uses the environmental magnetic field measurement data to calculate a calibration parameter for calibrating measurement data measured by the magnetic sensor array in magnetocardiographic measurement of a subject; 

a calibration parameter storage unit that stores the calculated calibration parameter; and 


a calibration calculating unit that uses the stored calibration parameter to calibrate the measurement data.
1. A magnetic field measuring apparatus, comprising: 


a magnetic sensor array
5. The magnetic field measuring apparatus according to claim 3, wherein: each of the plurality of magnetic sensor cells further includes a second magnetic field generation section for generating a cancellation magnetic field configured to reduce an environment magnetic field, which is included in an input magnetic field detected by the magnetic sensor;….

a plurality of magnetic sensor cells, which is capable of detecting an input magnetic field in three axial directions at a plurality of locations in three-dimensional space;


an indicator calculation section for calculating an indicator illustrating calibration accuracy of the measurement data computing section; and a failure determination section for determining a failure based on the indicator calculated by the indicator calculation section
 





and a measurement data computing section for calibrating the measurement data acquired by the measurement data acquiring section; 



17329207 does not teach a calibration parameter storage unit that stores the calculated calibration parameter; 
However, Canady teaches a calibration parameter storage unit (see memory in paragraph 37) that stores the calculated calibration parameter (paragraph 37 states that “Processing unit 18 may include appropriate memory for programming and data storage…” including the applications and signal analysis of nulling the ambient magnetic field as described in paragraph 38); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure 17329207 with Canady’s memory for handling the acquired data and processing of information to improve accuracy of the measurements. See paragraphs 7-8 of Canady.
17329207 in view of Canady fail to teach wherein the magnetic sensor array (Canady’s sensor array 11) the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis. 
However, Dunbar teaches a magnetometric detector 12 comprising an array of magnetometers 120  that are arrayed three-dimensionally (paragraph 26), and are each capable of sensing a magnetic field in three axial directions (paragraph 38 states “Each magnetometer 120 in the array 100 of magnetometers measures the components a.sub.k.sup.u, a.sub.k.sup.v,a.sub.k.sup.w (k indicating the respective magnetometer) of the magnetic field at the position of the respective magnetometer 120 in three linearly independent directions”) and the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis (paragraphs 40-43 describe normalization of an offset between the individual magnetometric sensors so that they each output identical measurements in three orthogonal spatial directions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure 17329207, as modified by Canady, such that it has a plurality of magnetic sensor cells that are arrayed three-dimensionally, and are each capable of sensing a magnetic field in three axial directions and the calibration parameter corresponds to calibration of at least one of sensitivity and offset for each of the magnetic sensor cells along each respective axis, as taught by Dunbar, as a result, in any homogeneous magnetic field, all magnetometers yield essentially identical values (paragraph 43). Furthermore, an improved accuracy in measurements is achieved given the plurality of magnets calibrated in different orientations (paragraph 12). 







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/               Examiner, Art Unit 3793      


/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793